Case 1:19-cv-00044-LPS Document 284 Filed 06/29/20 Page 1 of 2 PageID #: 10048




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                     )
HYDROCHLORIDE TABLETS)                          )
                                                )    MDL No. 19-2895-LPS
ANTITRUST LIGITATION
                                                )
                                                )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Plaintiffs,                       )
                                                )
   v.                                           )    C.A. No. 19-044-LPS
                                                )
                                                )
AMGEN INC. and TEVA                             )
PHARMACEUTICALS USA, INC.,                      )
                                                )
              Defendants.                       )
                                                )

                                  NOTICE OF SERVICE

        PLEASE TAKE NOTICE that on June 24, 2020, the following document was

served on the persons listed below in the manner indicated:

        1)   Teva’s Responses and Objections to Plaintiffs’ Third Request for Production of
             Documents and Things

        BY EMAIL
        James W. Dabney                             Brian E. Farnan
        Patrice P. Jean                             Michael J. Farnan
        Deanne K. Cevasco                           FARNAN LLP
        David E. Lansky                             919 North Market Street,12th Floor
        Richard M. Koehl                            Wilmington, DE 19801
        HUGHES HUBBARD & REED LLP                   bfarnan@farnanlaw.com
        One Battery Park Plaza                      mfarnan@farnanlaw.com
        New York, NY 10004
        james.dabney@hugheshubbard.com
        patrice.jean@hugheshubbard.com
        deanne.cevasco@hugheshubbard.com
        david.lansky@hugheshubbard.com
        richard.koehl@hugheshubbard.com
Case 1:19-cv-00044-LPS Document 284 Filed 06/29/20 Page 2 of 2 PageID #: 10049




      Jack B. Blumenfeld                     Eric J. Stock
      Brian P. Egan                          GIBSON, DUNN & CRUTCHER LLP
      Morris, Nichols, Arsht & Tunnell LLP   200 Park Avenue
      1201 North Market Street               New York, NY 10166-013
      P.O. Box 1347                          estock@gibsondunn.com
      Wilmington, DE 19899
      302-351-9454                           Ashley E. Johnson
      jblumenfeld@mnat.com                   GIBSON, DUNN & CRUTCHER LLP
      began@mnat.com                         2100 McKinney Avenue, Suite 1100
                                             Dallas, TX 75201
                                             ajohnson@gibsondunn.com

                                             /s/ Karen E. Keller
                                             John W. Shaw (No. 3362)
                                             Karen E. Keller (No. 4489)
                                             David M. Fry (No. 5486)
                                             SHAW KELLER LLP
                                             I.M. Pei Building
                                             1105 North Market Street, 12th Floor
                                             Wilmington, DE 19801
OF COUNSEL:                                  (302) 298-0700
Henninger S. Bullock                         jshaw@shawkeller.com
Niketa K. Patel                              kkeller@shawkeller.com
MAYER BROWN LLP                              dfry@shawkeller.com
1221 Avenue of the Americas                  Attorneys for Defendant Teva
New York, NY 10020-1001                      Pharmaceuticals USA, Inc.
(212) 506-2500

Dated: June 29, 2020
